Title: Conversations with Pierce Butler, Ralph Izard, and Aaron Burr, 26 October 1791
From: Washington, George
To: 



[Philadelphia] October the 26th 1791

On the morning of this day the President requested Mr Butler (who had to pass by his house) to give him a call on his way to the Senate Chamber; and in this interview the President informed Mr Butler, that after the best consideration which time and circumstances had allowed him to bestow on the subject of etiquette, which had been submitted to him on the 24 instant, he thought it most advisable that he should give no opinion thereon—first, because as a public character he had no power to decide the point. Secondly, as a private one it would only be committing sentiments that would be void of operation, that is, which might have no effect on those whose opinions did not coincide therewith—and thirdly because it might open an avenue to more extensive discussion of points of Etiquette than he should chuse to be engaged in. This opinion the President requested

Major Butler to communicate to Mr Izard and Mr Burr, with a view to save them the trouble of calling upon him; to whom, however, if they inclined to do it, he would repeat the same sentiments.
About three o’clock, these Gentlemen were again deputed to wait upon the President and present to him the following Resolutions of the Senate—the last of which, it seems, applies to them as well out of, as while in Session, because they say they are liable to be called upon in their Executive capacity, whenever the President shall think it proper to do it.
PresentThe Vice-President

          
            Mr
            Burr
            Mr
            Izard
          
          
            
            Butler
            
            King
          
          
            
            Cabot
            
            Langdon
          
          
            
            Dickinson
            
            Morris
          
          
            
            Few
            
            Read
          
          
            
            Foster
            
            Rutherfurd
          
          
            
            Hawkins
            
            Stanton
          
          
            
            Henry
            
            Sherman
          
          
            
            Johnston
            
            Strong
          
          
            
            
            
            Wingate
          
        
Voted unanimously, as the sense of the Senators, that they may, with Propriety, pay the first visit to all Ambassadors after they shall be received by the President and announced by him to the public, in consideration of their being the Representatives of the persons and dignities of their respective Sovereigns, and that the Senators will expect to receive the first visit from all other ministers.
Voted unanimously, that this rule shall be considered as universal.
